          Case 1:19-cv-01068-NONE-EPG Document 33 Filed 11/19/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                               EASTERN DISTRICT OF CALIFORNIA
 7

 8
     LAVAL JONES,                                  Case No. 1:19-cv-01068-NONE-EPG (PC)
 9
                  Plaintiff,                       NOTICE RE: DECLARATION OF
10                                                 DEFENSE COUNSEL
           v.
11                                                 (ECF No. 29)
     WEBER,
12
                 Defendant.
13

14          On November 13, 2020, the Court issued an order, stating: “[g]iven defense counsel’s
15   failure to respond to the order regarding early settlement conference, IT IS ORDERED that
16   defense counsel has until close of business on November 20, 2020, to respond to the order
17   regarding early settlement conference. Failure to comply with this order may result in the
18   imposition of sanctions.” (ECF No. 28, pgs. 1-2).
19          On November 16, 2020, defense counsel filed a declaration in response, which includes
20   exhibits. (ECF No. 29). Based on the evidence provided by defense counsel, it appears that the
21   Court was incorrect in saying that defense counsel had failed to response to the order regarding
22   early settlement conference. On the contrary, it appears that defense counsel timely responded
23   to the order regarding early settlement conference.
24          The Court recognizes its error and apologies for any inconvenience.
25   IT IS SO ORDERED.

26
        Dated:     November 18, 2020                          /s/
27                                                      UNITED STATES MAGISTRATE JUDGE
28


                                                    1
